Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 1 of 18 PagelD #: 198

OQURT
us. DISTRICT C QUISIANA
= STRICT OF 1
WESTERN D ECE WED

AUG U5 2021

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

 

 

UNITED STATES OF AMERICA CASE NOs. 06—cr—20060—01-01;
18—cr-00132-01-01

~Va— JUDGE DRELL

EDWARD LEE DAUGHENBAUGH (01) MAGISTRATE JUDGE KAY

 

RULING AND ORDER

Before the court is a motion to vacate sentence filed pro se by defendant
Edward Lee Daughenbaugh (“Defendant” or “Daughenbaugh”) pursuant to 18 U.S.C.
§ 2255. (Doc. 89 in 06—cr—20060; Doc. 37 in 18-cr—00132). For the following reasons,
the motion is DENIED.

I. BACKGROUND

A, Criminal Activity and Procedural Posture

In 2006, Daughenbaugh plead guilty to possession of child pornography and
was sentenced to eighty-four (84) months imprisonment and a lifetime term of
supervised release. In June 2012, Daughenbaugh entered into his first term of
supervised release. In January 2016, Officer Cypher, Daughenbaugh’s probation
officer, filed a petition for a revocation hearing alleging that Daughenbaugh had
violated the terms of his supervised release by having unsupervised contact with
minor children. Officer Cypher’s petition referenced specifically children ages two
and four living in Daughenbaugh’s home on January 14, 2016. Daughenbaugh
admitted to the violation, his term of supervised release was revoked, and he was

1

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 2 of 18 PagelID#: 199

sentenced to one year and one day of imprisonment and thereafter a lifetime term of
supervised release.

In February 2017, Daughenbaugh entered his second term of supervised
release. In May 2018, Officer Cypher filed another petition for a revocation hearing
alleging Daughenbaugh was in possession of child pornography and was in violation
of the terms of his supervised release by possessing a cellular telephone (“cell phone”)
with internet capabilities and by possessing viewable images depicting sexually
explicit conduct. Officer Cypher attested to Daughenbaugh’s admission of the
existence of child pornography on the cell phone after Officer Cypher inquired.
Subsequent forensic analysis of the cell phone confirmed the existence of child
pornography on Daughenbaugh’s cell phone.

Daughenbaugh was indicted again for possession of child pornography (“2018
charges,” Docket No. 2:18-CR-132). He plead not guilty during the initial
appearance and arraignment. Subsequently, he decided to plead guilty. During a
change of plea hearing on July 26, 2018, Special Agent Eric Link of Homeland
Security Investigations testified to the events that transpired between Officer Cypher
and Daughenbaugh and to the results of forensic analysis. After a thorough colloquy
between Daughenbaugh and the Court as to voluntariness and after Daughenbaugh
affirmed his understanding of and agreed to having committed each element as
provided in the plea agreement and corroborated by Officer Link’s testimony,

Daughenbaugh’s guilty plea was accepted by the court.

 

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 3 of 18 PagelID#: 200

We scheduled the sentencing hearing on the 2018 charge and the pending
revocation hearing back to back on October 31, 2018, conducting the sentencing
hearing first. There, Daughenbaugh was sentenced to serve one hundred and twenty
(120) months imprisonment for the 2018 charge. In the revocation hearing, he was
sentenced to serve sixty (60) months consecutively to the one hundred and twenty
month sentence for the 2018 charges. On appeal to the Fifth Circuit, Daughenbaugh
challenged the reasonableness of consecutive sentences, but the Fifth Circuit
affirmed the announced sentence. United States v. Daughenbaugh, 793 F. App'x 237,
241 (5th Cir. 2019) (‘Daughenbaugh’s conclusory assertion that the resulting
combined 15-year sentence is greater than necessary to satisfy the sentencing goals
of § 3553(a) is insufficient to rebut the presumption of reasonableness attached to his
within-guidelines revocation sentence.”).

B. Instant Motion

Daughenbaugh filed identical motions here and in Docket No. 2:18-CR~-132.
The identical motions pertain to both the 2018 charge and the revocation proceeding.
Because the revocation proceeding revoking Daughenbaugh’s second term of
supervised release hinges on the 2018 charge, we review both for a consolidated
analysis.

Regarding the 2018 charge, Daughenbaugh claims his counsel was ineffective
because she failed to assert Daughenbaugh’s (A) Fourth Amendment rights against
the search of his person and the contents of his cell phone and (B) Due Process rights

during the change of plea hearing. Moreover, he claims (C) his guilty plea to the 2018

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 4 of 18 PagelD#: 201

charge was involuntary because it was induced by his counsel’s advice that the
government had a very strong case. Regarding the revocation proceeding,
Daughenbaugh claims (D) the court erred in proceeding (and, oddly, counsel was
ineffective for allowing the court to proceed) in revoking the second term of supervised
release without obtaining a guilty plea directly from Daughenbaugh for violating the
terms of his supervised release.!

Tl. LAW

There are four grounds upon which a federal prisoner may move to vacate, set
aside, or correct his sentence: (1) the sentence was imposed in violation of the
Constitution or laws of the United States; (2) the court was without jurisdiction to
impose the sentence; (3) the sentence exceeds the statutory maximum sentence; or
(4) the sentence is otherwise subject to collateral attack. See 28 U.S.C. § 2255; United
States v. Cates, 952 F.2d 149, 151 (5th Cir.), cert. den., 504 U.S. 962 (1992). The scope
of relief under § 2255 is consistent with that of the writ of habeas corpus. See Cates,

952 F.2d at 151; see also United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

 

Relief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional

rights and for a narrow range of injuries that could not have been raised on direct

 

' Daughenbaugh’s motion specifically requests habeas relief for (1) counsel’s failure
to G) challenge the search of his person and seizure of his phone by Officer Cypher,
(ii) the hearsay testimony of Officer Link, and Gii) the chain of custody of the cell
phone, and (2) judicial error and counsel’s failure to obtain an admission to violating
any Special Condition of Supervised Release directly from Daughenbaugh, In his
arguments he posits that his guilty plea to the 2018 charge was involuntarily
induced because of his counsel’s advice regarding the 2018 charge. Because
Daughenbaugh proceeds pro se, we review each claim as construed, whether or not
explicitly listed as a ground for relief.

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 5 of 18 PagelD#: 202

appeal and would, if condoned, result in a complete miscarriage of justice.
Nonconstitutional claims that could have been raised on direct appeal, but were not,
may not be asserted in a collateral proceeding. See United States v. Vaughn, 955

F.2d 367, 368 (5th Cir. 1992); United States v. Ressler, 54 F.3d 257, 259 (th Cir,

 

1995). Moreover, it is settled in this circuit that issues raised and disposed of in a
previous appeal from an original judgment of conviction are not considered in § 2255
motions. See United States v. Kalish, 780 F.2d 506, 508 (Sth Cir.), cert. den., 476

U.S: 1118 (1986); United States v. Fields, 761 F.8d 443, 466, 482 (5th Cir. 2014), cert.

 

den., 135 S. Ct. 2803 (U.S. 2015); United States v. Segler, 37 F.3d 1131, 1134 ©th

 

Cir. 1994).

A collateral challenge may not do as a substitute for an appeal. United States
v. Frady, 456 U.S. 152, 165 (1982). After conviction and exhaustion or waiver of any
right to appeal, the federal courts are entitled to presume that the defendant stands

fairly and finally convicted. See United States v. Shaid, 9387 F.2d 228, 231-32 (5th

 

Cir. 1991), cert. den., 502 U.S. 1076 (1992), “Where a defendant has procedurally
defaulted a claim by failing to raise it on direct review, the claim may be raised in
habeas only if the defendant can first demonstrate either cause and actual prejudice
or that he is actually innocent.” Bousley v. United States, 523 U.S. 614, 622, (1998)
(internal citations omitted). A claim may not be reviewed under § 2255 absent a

showing of cause and prejudice or actual innocence. United States v. Cooper, 548 F.

 

App'x 114, 116 (5th Cir. 2013); United States v. Hicks, 945 F.2d 107, 108 (th Cir.

1991).

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 6 of 18 PagelID#: 203

Absent exceptional circumstances, establishment of ineffective assistance of
counsel satisfies cause and prejudice. United States v. Acklen, 47 F.3d 739, 742 (5th
Cir. 1995). In a motion to vacate a sentence for ineffective assistance of counsel, the
defendant has the burden of proof. See United States v. Chavez, 193 F.3d 375, 378
(5th Cir. 1999) (citing Clark v. Collins, 19 F.3d 959, 964 (5th Cir. 1994), cert. den.,
518 U.S. 966 (1994)). To prevail on his motion, Defendant must satisfy the two—
pronged test set forth by the Supreme Court in Strickland v. Washington, 466 U.S.
668, 687 (1984): (1) counsel's performance was deficient; and (@) the deficient
performance prejudiced the defendant.

Regarding the first prong of Strickland, a fair assessment of attorney
performance requires that every effort be made to eliminate the distorting effects of
hindsight and to evaluate the conduct from counsel's perspective at the time. See
Dowthitt vy. Johnson, 230 F.3d 733, 743 (5th Cir. 2000), cert. den., 582 U.S. 915 (2001)
(citing Strickland, 466 U.S. at 689). Thus, the court's scrutiny of counsel's
performance 1s highly deferential. The court must be particularly wary of arguments
that essentially come down to a matter of degree, such as whether counsel
investigated enough or presented enough mitigating evidence. Those questions are
even less susceptible to judicial second—guessing. See Dowthitt, 230 F.3d at 748
(citing Kitchens v. Johnson, 190 F.3d 698, 703 (5th Cir. 1999)).

Regarding the second prong of Strickland, a defendant is prejudiced if there is
a reasonable probability that, “but for counsel's unprofessional errors, the results of

the proceedings would have been different.” Strickland, 466 U.S. at 689. To make

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 7 of 18 PagelID#: 204

that determination, the court must examine the proceedings as a whole, giving due
consideration to the weight of the evidence supporting the verdict and evaluating the
alleged failings of counsel in that total setting. The court does not assess any alleged
error in isolation.

However, “conclusory allegations of ineffective assistance of counsel do not
raise a constitutional issue in a federal habeas proceeding.” Miller v. Johnson, 200
F.3d 274, 282 (5th Cir. 2000) (citing Ross v. Estelle, 694 F.2d 1008, 1012 (th
Cir.1983)). “One claiming ineffective assistance of counsel must identify specific acts
or omissions; general statements and conclusionary charges will not suffice.”
Knighton v. Maggio, 740 F.2d 1344, 1849 (th Cir. 1984) cert. denied, 469 U.S. 924,
105 S.Ct. 306, 88 L.Ed.2d 241 (1984), “In the absence of a specific showing of how
[the] alleged errors and omissions were constitutionally deficient, and how they
prejudiced” the defendant, a court will find a claim of ineffective assistance of counsel
to be without merit. Barnard v. Collins, 958 F.2d 634, 642 (5th Cir,1992). Further,
counsel is not ineffective for failing to raise a meritless claim. United States v.
Gibson, 55 £3d 173, 179 (th Cir. 1995). “Counsel is not required by the Sixth
Amendment to file meritless motions.”); Koch v. Puckett, 907 F.2d 524, 527 (5th Cir.
1990) (“[Clounsel is not required to make futile motions or objections.”).

lil. ANALYSIS OF SPECIFIC CLAIMS

A. Fourth Amendment and Probationary Status

Daughenbaugh claims his counsel was ineffective for failing to object to or to

move to suppress evidence as unlawfully seized. According to Daughenbaugh, his

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 8 of 18 PagelD#: 205

Fourth Amendment Rights were unreasonably infringed when | Officer Cypher
requested Daughenbaugh empty his pocket after she heard a noise coming from said
pocket. If that assertion were correct, such a conclusion could undermine both the
2018 charge and the violations of supervised release.

“Where defense counsel's failure to litigate a Fourth Amendment claim
competently is the principal allegation of ineffectiveness, the defendant must also
prove that his Fourth Amendment claim is meritorious and that there is a reasonable
probability that the verdict would have been different absent the excludable evidence
in order to demonstrate actual prejudice.” Kimmelman vy. Morrison, 477 U.S. 365,
375 (1986).

The Fourth Amendment guarantees protection to individuals “against
unreasonable search and seizures.” U.S. Const. amend. I.V. “Persons on supervision

do not enjoy absolute liberty but only conditional liberty dependent upon observance

 

of special conditions.” United States v. Wright, 86 F.3d 64, 65 (5th Cir. 1996)
(addressing that a drug test does not violate a defendant's Fourth Amendment rights)
(citing Griffin v. Wisconsin, 483 U.S. 868, 874 (1987)). “[Rleasonable restrictions
upon liberty and privacy are allowed and are necessary to assure that [supervision]
serves as a period of genuine rehabilitation and that the community is not harmed
by the [supervisee]’s being at large.” United States v. LeBlanc, 490 F.3d 361, 365-66

(5th Cir. 2007) (quoting Griffin, 483 U.S. at 875) (internal quotation marks omitted).

 

“These same goals require and justify the exercise of supervision to assure that the

restrictions are in fact observed.... Supervision, then, is a ‘special need’ of the State

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 9 of 18 PagelD #: 206

permitting a degree of impingement upon privacy that would not be constitutional if
applied to the public at large.” Id. at 366. “Although it is usually required that a
search be undertaken only pursuant to a warrant... the Supreme Court has permitted
exceptions when special needs, beyond the normal need for law enforcement, make
the warrant and probable—cause requirement impracticable.” Id. at 365.

“With regard to conducting ‘reasonable’ searches of [the superviseel, ... the
probation agency ‘must be able to proceed on the basis of its entire experience with
the [supervisee], and to assess probabilities in the light of its knowledge of his life,
character, and circumstances. ” United States v. Williams, 880 F.3d 713, 718 (5th

Cir. 2018) (quoting Griffin, 483 U.S. at 879). “When an officer has reasonable

 

suspicion that a [supervisee] subject to a search condition is engaged in criminal
activity, there is enough likelihood that criminal conduct is occurring that an
intrusion on the [superviseel]'s significantly diminished privacy interests is

reasonable.” United States v. Knights, 534 U.S. 112, 121 (2001). When reasonable

 

suspicion is constitutionally sufficient to conduct a search of a [supervisee]’s person
or property, the warrant requirement is not necessary. See Id; [lhinots v. McArthur,
531 U.S, 326, 330 (2001).

Moreover, the plain text of Daughenbaugh’s Special Condition Number 18 of
Supervised Release required Daughenbaugh to “submit to a search of his person,
property, house, residence, vehicle, papers, computer, other electronic communication

or data storage devices... at any time, with or without warrant, by any ... probation

 

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 10 of 18 PageID #: 207

officer with reasonable suspicion concerning unlawful conduct or a violation of
supervised release.”

Accordingly, to determine whether Officer Cypher’s initial search of
Daughenbaugh’s person and of the contents of his cell phone was reasonable under
the Fourth Amendment, we must determine whether the search was supported by
reasonable suspicion. See Williams, 880 F.3d at 720. We conclude that it clearly was.

A parole officer “must be able to proceed on the basis of its entire experience
with the probationer, and to assess probabilities in the light of its knowledge of his
life, character, and circumstances.” Griffin, 483 U.S. at 879; See also Williams, 880
F.3d at 720. Cypher heard a cell phone noise coming from Daughenbaugh’s pocket.
Daughenbaugh had a long history of downloading and digitally storing images and
videos depicting child pornography, a fact which Cypher well knew. Further, Special
Condition Number 12 of Supervised Release prohibited Daughenbaugh from
possession of a cell phone or other cellular device with internet or photographic
capabilities. Under these circumstances, Officer Cypher had sufficient reasonable
suspicion to search Daughenbaugh’s person to determine if he was in violation of
Special Condition Number 12.

Daughenbaugh argues that the cell phone was not in plain sight and therefore
beyond Cypher’s ability to legally search. We also disagree. Even if applicable, the
plain sight doctrine has been expanded to include other senses. Cf. Minnesota v.
Dickerson, 508 U.S. 366, 369-372 (1993); State v. Gray, 122 So. 3d 531, 533 (La.

6/28/13); United States v. Carey, 836 F.3d 1092, 1093-94 (9th Cir. 2016), Absent any

10

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 11 of 18 PagelID #: 208

other basis to conduct a search of Daughenbaugh’s person, Officer Cypher heard
something in Daughenbaugh’s pocket. Thus, under the circumstances discussed
above Officer Cypher had reasonable suspicion under a plain hearing basis to search
Daughenbaugh’s person.

Having determined that the search of Daughenbaugh’s person was supported
by reasonable suspicion, we now address whether the Calcasieu Parish Sheriffs
Office analysis of the contents of Daughenbaugh’s cell phone was supported by
reasonable suspicion. It was.

Officer Cypher attests to Daughenbaugh’s admission that the discovered cell
phone contained images of child pornography. Such an admission would have in any
circumstance given the Calcasieu Parish Sheriffs Office probable cause to search the
contents of Daughenbaugh’s cell phone. Independent of Daughenbaugh’s admission,
we find that the Calcasieu Parish Sheriffs Office also had reasonable suspicion to
search the contents of Daughenbaugh’s cell phone. Daughenbaugh had a long history
of downloading and digitally storing images and videos depicting child pornography
and was found in possession of a cell phone with internet and photographic
capabilities in violation of Special Condition Number 12.

Having determined that the search of Daughenbaugh’s person and cell phone
was supported by reasonable suspicion and authorized by a condition of Supervised
Release, we find that the warrantless search of Daughenbaugh’s person and analysis
of his cell phone was reasonable within the meaning of the Fourth Amendment.

Accordingly, any objection to or motion to suppress evidence of Daughenbaugh’s

i]

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 12 of 18 PageID #: 209

possessing a cell phone as unlawfully seized would have been meritless against either
the revocation of supervision or the 2018 charge. His counsel was thus not ineffective
for failing to raise the meritless objection or motion. Gibson, 55 f.38d at 179; Koch,
907 F.2d at 527.

B. Due Process

Daughenbaugh secondarily claims his counsel was ineffective for failing to
challenge the chain of custody of the cell phone from confiscation to forensics, and for
failing to challenge the testimony of Officer Link as hearsay regarding Officer
Cypher’s account of events, and, alternatively, that error occurred because he was not
provided an opportunity to cross-examine Officer Cypher during the guilty plea
hearing.

Daughenbaugh’s guilty plea was not a trial. As a procedural safeguard during
guilty pleas, this Court requires testimony from a live witness to support a guilty plea
in addition to the admission of guilt and any other factual stipulations. The Court
also allows for the examination of the witness by counsel. It is merely an extra step
by the Court to ensure the defendant understands the case against him before the
Court finally accepts his guilty plea. There is no requirement for such evidence to be
presented against the Defendant in Rule 11 of the Federal Rules of Criminal
Procedure. Nor is hearsay per se prohibited. Fed.R.Evid. 803. Further, a guilty plea
is an admission of all the facts well pleaded in the indictment, and no actual proof is
necessary beyond that plea. Daughenbaugh entered into and signed a plea

agreement with an understanding that in so doing he would stand convicted and

12

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 13 of 18 PagelID #: 210

waive his right to trial, to confront witnesses, and compulsory process. Here,
Daughenbaugh’s guilt was established by virtue of his completely voluntary guilty
plea, supported by the recorded transcript of the hearing.

Absent extenuating circumstances (neither in the record nor alleged by
Daughenbaugh), his attorney's not raising due process objections during the guilty
plea proceeding was consistent with Daughenbaugh’s express intent to enter his
guilty plea. This is not deficient performance even in the least. If Daughenbaugh
had wanted to challenge the chain of custody of the cell phone or cross-examine either
Officer Link or Officer Cypher, he could have insisted on going to trial or otherwise
have brought the issue up at the time of his voluntary and knowledgeable guilty plea.

C. Voluntariness of Guilty Plea

Daughenbaugh likewise claims that his guilty plea was involuntary entered
because of his counsel’s alleged failure to raise Fourth Amendment and Due Process
objections. Having already determined that counsel’s performance was not deficient,
we can safely deny habeas relief on this claim. United States v. Stewart, 207 F.3d
750, 751 (5th Cir. 2000) (“A court need not address both components of an ineffective
assistance of counsel claim if the movant makes an insufficient showing on one.”)

Nevertheléss, Daughenbaugh has not established that he was prejudiced in
any way. To demonstrate prejudice after a defendant enters a guilty plea, the
defendant must show “that there is a reasonably probability that but for counsel’s
errors, the defendant would not have plead guilty and would have insisted on going

to trial.” Hill v. Lockhart, 474 U.S. 52, 59 1985). The defendant “must convince the

13

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 14 of 18 PageID#: 211

court that a decision to reject the plea bargain would have been rational under the
circumstances.” Padilla v. Kentucky, 559 U.S. 356, 372 (2010). The court must “focus
on the defendant’s decisionmaking.” Lee v. United States, 1387 5. Ct. 1958, 1961,
(2017). However, “[clourts should not upset a plea solely because of post Aoc
assertions from a defendant about how he would have pleaded but for his attorney's
deficiencies. Judges should instead look to contemporaneous evidence to substantiate
a defendant's expressed preferences.” Id. at 1967. “Factors relevant to determining
whether a defendant would have gone to trial can also include ‘the risks [he] would
have faced at trial,’ his ‘representations about his desire to retract his plea,’ and ‘the
district court's admonishments.” United States v. Valdez, 973 F.3d 396, 403 (5th Cir.
2020) (quoting United States v. Batamula, 823 F.3d 237, 240 n.4 (5th Cir. 2016)).
Regarding this court’s admonishments, Daughenbaugh claims that his guilty
plea colloquy was undermined by following his counsel’s advice to not upset the judge,
to agree to everything, and to go with the flow. Accordingly, we look to other
contemporaneous evidence to determine whether there was a reasonable probability
that he would have rejected the plea and proceeded to trial. See Lee, 137 S. Ct. at
1968, n4 (2017) (recognizing that several circuit courts, including the Fifth Circuit,
“have noted that a judge's warnings at a plea colloquy may undermine a claim that
the defendant was prejudiced by his attorney's misadvice,” but declining to follow
because counsel’s “advice specifically underminled] the judge's warnings

themselves”).

14

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 15 of 18 PageID #: 212

“The decision whether to plead guilty also involves assessing the respective
consequences of a conviction after trial and by plea.” Lee, 187 S. Ct. at 1966. The
floor of Daughenbaugh’s sentencing exposure at one hundred and twenty (120)
months was set by statute because it exceeded a non—mandatory guideline range.
The ceiling of Daughenbaugh’s sentencing exposure at two hundred and forty (240)
months set by statute was itself within the discretion of the Court to impose. These
facts do not change even if Daughenbaugh had proceeded to trial. Neither of these
sentences are de facto life sentences. While his sentencing exposure was subject to
certain discretion of the Court regardless of his pleading guilty or proceeding to trial,
it is significant that trial risked the Court’s discretion to lean toward the statutory
maximum. The only likely rational reason to proceed to trial here would have been
to seek acquittal, notwithstanding his right to go to trial for any other reason.

Acquittal, however, was an extremely unlikely outcome. His Fourth
Amendment defense is without merit, He does not deny possession of either the
unauthorized cell phone or the existence of child pornography on the unauthorized
cell phone. He does not allege that the government tampered with his phone or
otherwise added child pornography to form the basis of its case. He presents no new
evidence or argument to suggest that a reasonable juror would doubt either the chain
of custody or the testimony of Officers Cypher and Link. In short, viewing the
evidence in the light most favorable to Daughenbaugh, he had no viable defense. See
Lee, 187 S. Ct. at 1966 (“[A] defendant facing such long odds will rarely be able to

show prejudice from accepting a guilty plea...”).

15

 

 

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 16 of 18 PageID#: 213

In sum, the government’s case was a slam dunk, Daughenbaugh’s defense was
without merit, no new evidence or argument is presented in the motion to undermine
the government’s case, and the trial risk increased sentencing exposure subject to the
discretion of the sentencing court. Against this backdrop, we do not find that it would
not have been rational to reject the plea bargain and proceed to trial. Padilla, 559
U.S. at 372. Therefore, we do not find that Daughenbaugh was prejudiced in any
way.

D. — Revocation Without a Guilty Plea

The revocation proceeding followed IMMEDIATELY AFTER the guilty plea,
and there was no interruption between the two proceedings. During the revocation
hearing, the defense was asked if there were any contests to the allegations that
Daughenbaugh violated Special Conditions of Supervised Release number eleven (11)
prohibiting the possession of cellular telephones with internet capability and number
twelve (12) prohibiting the possession or viewing of any image that depicts sexually
explicit conduct. His counsel replied that there was no contest. Then the defense was
asked if Daughenbaugh admitted to violating Special Condition Numbers eleven (11)
and twelve (12) of the supervised release. Daughenbaugh’s counsel replied
affirmatively. Now, Daughenbaugh further claims this court erred, and that counsel
was ineffective for failing to object to the error, by proceeding to revoke his term of
supervised release without obtaining an admission to violating terms of supervised
release directly from Daughenbaugh. We find, however, that Daughenbaugh’s claim

is critically flawed.

16

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 17 of 18 PageID #: 214

“Tf the court determines that a defendant has admitted the alleged violations
of supervised release, ‘the procedural safeguards announced in Morrissey [v. Brewer,
408 U.S. 471, 488-89 (1972)] are unnecessary,’ except that the defendant ‘must still
be given an opportunity to offer mitigating evidence suggesting that the violation
does not warrant revocation. ” United States v. Jimenez—Laines, 354 F. App'x 889,
893 (5th Cir. 2009) (citing United States v. Holland, 850 F.2d 1048, 1050-51 (5th
Cir.1988)). By virtue of his guilty plea to the 2018 charge, Daughenbaugh admitted
to violating Special Condition Number 12. A violation of Special Condition Number
11 is established by the evidence against Daughenbaugh supporting the 2018 charge.
With this backdrop, we find it implausible and inconceivable that if asked directly,
Daughenbaugh would have denied violating the Special Condition Numbers 11 and
12.

Moreover, Daughenbaugh was given an opportunity to offer mitigating
evidence that the violation did not warrant revocation. Daughenbaugh’s counsel
offered mitigating evidence during the sentencing hearing arguing for concurrent
terms in sentencing and revocation. Thereafter, the mitigating evidence presented
for concurrent terms was incorporated in the revocation proceeding. Accordingly, we
were not required to directly ask and obtain from Daughenbaugh an admission to
having violated the terms of supervised release. Such violations were obvious, but in

any event were proven during and by his contemporaneous guilty plea.

17

 
Case 2:18-cr-00132-DDD-KK Document 40 Filed 08/05/21 Page 18 of 18 PageID #: 215

IV. CONCLUSION
For the reasons enumerated above, it is hereby ORDERED that Defendant’s
motion to vacate his sentence pursuant to 28 U.S.C. § 2255 (Doc. 89) is DENIED.
TH

THUS DONE AND SIGNED at Alexandria, Louisiana this _. S day of August

2021.

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

18

 
